Case 2:20-cv-04920 Document 2 Filed 10/14/20 Page 1 of 1 PagelD #: 20

CONSENT TO JOIN

Pursuant to Section 16(b) of the Fair Labor Standards Act, I consent to join the collective action
brought in United States District Court for the Eastern District of New York entitled Berrezueta
v. Powerhouse Food Corp., 20-cv-04920, to recover unpaid overtime wages. I hereby authorize
the Moser Law Firm, PC to represent me with regard to my Federal Overtime Claims.

Dated: October 14, 2020

Alcorle k

—

Eliecer R. Berrezueta
